Case 9:21-tp-80001-AMC Document 14 Entered on FLSD Docket 08/16/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 21-tp-80001-AMC

  UNITED STATES OF AMERICA,
                                                                                         KJZ
  v.

  NICHOLAS F. RAFFA,                                                          Aug 16, 2021
              Defendant.
                                                                                            West Palm Beach
  _____________________________/

                ORDER ON PRELIMINARY PROBABLE CAUSE HEARING

         Defendant, NICHOLAS F. RAFFA, appeared before the Court on August 13, 2021, for a

  preliminary probable cause hearing on the Petition for Warrant or Summons for Offender under

  Supervision (“Petition”) [DE 3]. Defendant waived his right to be physically present in the

  courtroom and consented to appear via Zoom video conference (VTC) from the St. Lucie County

  Jail. The Court found that Defendant knowingly and voluntarily and with the advice of competent

  counsel waived his personal presence in the courtroom on August 13, 2021 and agreed to appear

  by Zoom VTC from the St. Lucie County Jail for the hearing. Because the Court also found that

  the hearing could not be delayed without serious harm to the interests of justice, the hearing was

  conducted by Zoom VTC.

         Defendant was originally convicted in the Eastern District of Tennessee of (1) Conspiracy

  to Distribute and Possession with Intent to Distribute a Quantity of Oxycodone, in violation of 21

  U.S.C. §§ 846, 84l(a)(l) and (b)(l)(C), a Class C Felony; (2) Conspiracy to Distribute and

  Possession with Intent to Distribute a Quantity of Marijuana, in violation of 21 U.S.C. §§ 846,

  841(a)(l), and (b)(l)(D), a Class D Felony; and (3) Conspiracy to Conduct and Attempt to Conduct


                                                  1
Case 9:21-tp-80001-AMC Document 14 Entered on FLSD Docket 08/16/2021 Page 2 of 7




  a Financial Transaction Affecting Interstate and Foreign Commerce Involving the Proceeds of an

  Illegal Activity (Money Laundering), in violation of 18 U.S.C. §§ 1956 (a)(l)(A)(I) and (h), a Class

  C Felony.

         On June 27, 2011, the Honorable R. Leon Jordan, United States District Judge for the

  Eastern District of Tennessee, sentenced Defendant to 175 months in prison as to Counts 1 and 3,

  and 60 months as to Count 2 to be served concurrently, followed by three years of supervised

  release. A $300 special assessment was also imposed. In addition to the standard conditions of

  supervision, Defendant was ordered to comply with the special condition that he participate in a

  program of testing and/or treatment for drug and/or alcohol abuse, as directed by a probation

  officer, until such times as he is released from the program by a probation officer. On January 11,

  2016, Defendant’s term of imprisonment was reduced from 175 months to 141 months.

  Defendant’s term of supervised release commenced on December 27, 2019. On February 3, 2021,

  jurisdiction for Defendant’s supervised release was transferred to the Honorable Aileen M.

  Cannon, United States District Judge, Southern District of Florida. [DE 1].

         Defendant is now charged pursuant to the Petition [DE 3] with violating a mandatory

  condition of his supervised release by failing to refrain from violation of the law. According to the

  Petition, on or about July 4, 2021, in Palm Beach County, Florida, Defendant did commit Felony

  Battery, contrary to F.S. 784.041(1).


                              PRELIMINARY PROBABLE CAUSE FINDINGS

         At the preliminary probable cause hearing, the parties agreed that the Government could

  proceed by proffer. Further, the parties agreed that the probable cause hearing and detention

  hearing could proceed simultaneously. The Court took judicial notice of Petition, the

                                                   2
Case 9:21-tp-80001-AMC Document 14 Entered on FLSD Docket 08/16/2021 Page 3 of 7




  Government’s memorandum, and the Presentence Investigation Report. The Government’s and

  the Defendant’s exhibits were admitted without objection. The Court heard testimony from United

  States Probation Officer Donn Grice, Deputy King of the Palm Beach County Sheriff's Office, and

  Defendant’s girlfriend, Jessica Sciortino. These sources establish as follows.

           On July 4, 2021, Deputy King of the Palm Beach County Sheriff's Office responded to

  7890 Blairwood Circle South, Lake Worth, Florida concerning a domestic disturbance. Deputy

  King was met by Defendant and his girlfriend, Mrs. Sciortino. Deputy King thought Mrs. Sciortino

  and Defendant may have been drinking but she did not smell alcohol on their breath or assess them

  as intoxicated.

           According to Mrs. Sciortino, Mrs. Sciortino’s daughter and Defendant’s son were also in

  the residence during the incident and upon Deputy King’s arrival. According to Mrs. Sciortino,

  both she and Defendant had two beers each at a party and Defendant drove them home.

           According to Mrs. Sciortino, Mr. and Mrs. Sciortino are separated and in the process of

  divorce. Mr. Sciortino does not want the divorce and is a volatile and jealous person. They

  presently live apart.

           Both Defendant and Mrs. Sciortino reported to Deputy King that Mrs. Sciortino's husband,

  Michael Sciortino, came to their jointly owned residence where Mrs. Sciortino resides, and

  threatened both Defendant and Mrs. Sciortino by banging on the front door.

           According to Mrs. Sciortino, she called for police assistance three times and was able to

  contact police and ask for assistance on the third time. 1 Defendant, however, did not wait for police


  1 The phone records seem to create a discrepancy in the timing and location of Mrs. Sciortino’s phone calls to police
  per the questioning of Mrs. Sciortino by the prosecutor. As to the timing, although the time on the phone records
  apparently indicate that two of the calls to police occurred prior to the disturbance, the Court believes it is unlikely

                                                             3
Case 9:21-tp-80001-AMC Document 14 Entered on FLSD Docket 08/16/2021 Page 4 of 7




  assistance; instead, he went outside to confront Mr. Sciortino himself.

           Defendant spontaneously advised Deputy King that he exited the residence through a side

  door and went to the front yard where Mr. Sciortino was standing. Defendant spontaneously stated

  to Deputy King that he tackled Mr. Sciortino from behind. Mr. Sciortino immediately left the scene

  after the fight concluded and Deputy King did not have the ability to question Mr. Sciortino at the

  time.

           Deputy King asked Defendant why he left the safety of his residence, at which time

  Defendant responded, “I didn't know if Mr. Sciortino had a gun.” Deputy King asked Defendant

  if he looked outside to see if Mr. Sciortino had a weapon in his hand and Defendant replied no.

  Deputy King was advised that there was a video of the altercation, but that the video was inside

  where the children were. Deputy King did not want them to wake up the children, and informed

  that she could see the video at another time. Mrs. Sciortino later reported that the video did not

  capture the incident. No pictures were taken during Deputy King’s July 4, 2021 visit to the

  residence.

           According to Mrs. Sciortino, she and Defendant were at a party with their children when

  Mr. Sciortino called Defendant 26 times and also sent text messages within a short amount of time.

  Mrs. Sciortino could hear the conversations because they were on speaker phone, and Mr. Sciortino

  was threatening to kill Defendant and her. When Mr. Sciortino arrived, he began banging on the

  front door, yelling, and threatening to kill them. Mrs. Sciortino believed Mr. Sciortino was



  that Mrs. Sciortino called the police twice before the incident occurred. The Court believes that perhaps there is an
  inaccuracy in the phone records which can be addressed further, if necessary, at the final revocation hearing. As to the
  location, Mrs. Sciortino testified that she made the calls from the residence and not from the party as the phone records
  suggest. The Court finds that whether she called police from the party or whether she called police from the residence
  is not material to probable cause.

                                                             4
Case 9:21-tp-80001-AMC Document 14 Entered on FLSD Docket 08/16/2021 Page 5 of 7




  intoxicated. The children were afraid, so Mrs. Sciortino brought them into a bedroom and stayed

  with them during the altercation. Mrs. Sciortino was also afraid of Mr. Sciortino.

         On July 6, 2021, Defendant reported to the United States Probation Office and submitted

  to a urinalysis. During this office visit, Defendant reported he had contact with law enforcement

  from the Palm Beach County Sheriff's Office over the weekend. Defendant reported he was at Mrs.

  Sciortino’s residence when Mr. Sciortino arrived and banged on the door in a threatening manner.

  Defendant reported that he called the police because Mr. Sciortino was making threats towards

  him and the children inside of the residence. Due to the delayed police response, Defendant advised

  that he went outside to confront Mr. Sciortino, which escalated into a physical altercation between

  the two men. Defendant admitted to hitting Mr. Sciortino twice giving him a black eye and

  knocking out his front tooth. Defendant reported that Mr. Sciortino left the area. Defendant did not

  exhibit any physical marks to indicate his was in a physical altercation on July 4, 2021.

         That same day, July 6, 2021, Probation Officer Grice contacted Deputy King. Deputy King

  reported she did not have enough information to determine who was the aggressor in the

  disturbance. Therefore, Deputy King did not make an arrest on July 4, 2021 pending further

  investigation.

         On July 6, 2021, Deputy King followed up with Mr. Sciortino concerning the domestic

  disturbance on July 4, 2021. Mr. Sciortino appeared to be injured from a fight and had two black

  eyes, a missing tooth, a scar above his right eyebrow, bruising on his left rib cage, a busted lip,

  and bruising on his left upper arm, neck, and center chest area.

         Mr. Sciortino reported to Deputy King that he still owns the house with Mrs. Sciortino. Mr.

  Sciortino reported he went over to his home to check on his daughter after receiving information


                                                   5
Case 9:21-tp-80001-AMC Document 14 Entered on FLSD Docket 08/16/2021 Page 6 of 7




  from a third party that Mrs. Sciortino and Defendant were intoxicated. Mr. Sciortino stated to

  Deputy King, he only remembers waking up at the hospital with his injuries. Deputy King

  confirmed with Mr. Sciortino he wanted to press charges.

         On July 12, 2021, Deputy King called Probation Officer Grice and advised that her

  investigation established that Defendant had committed Felony Battery on Mr. Sciortino on July

  4, 2021. Deputy King provided Probation Officer Grice with a probable cause affidavit and photos

  of Mr. Sciortino’s injuries. The pictures taken of Mr. Sciortino’s injuries clearly reveal that he was

  hit more than twice.

         On July 14, 2021, Probation Officer Grice contacted Mr. Sciortino to inquire his account

  of the of the events that occurred on July 4, 2021. Mr. Sciortino remembered going to the residence

  to check on the welfare of his daughter. He further remembered knocking on the front door before

  he was rendered unconscious by Defendant.

         The Court has carefully reviewed the Petition [DE 3], the Presentence Investigation Report,

  the Judgment from the underlying federal criminal case, the Government’s proffer, the exhibits,

  and the testimony of Probation Officer Grice, Deputy King, and Mrs. Sciortino. The Court finds

  there is strong direct and circumstantial evidence in this case which establishes probable cause for

  the violation alleged. The Court finds that Probation Officer Grice and Deputy King were both

  credible witnesses and the Court credits their testimony. To the extent Mrs. Sciortino’s testimony

  contradicted the testimony of Probation Officer Grice and Deputy King, the Court finds her

  testimony not to be credible. She is clearly biased against Mr. Sciortino and in favor of Defendant.

  The Court finds that there is probable cause to support the violation as alleged in the Petition.

  Defendant could have stayed inside the residence and waited for the police to arrive. Instead,


                                                    6
Case 9:21-tp-80001-AMC Document 14 Entered on FLSD Docket 08/16/2021 Page 7 of 7




  Defendant took it upon himself to exit the residence and attack Mr. Sciorino from behind and strike

  him numerous times, causing Mr. Sciorino to suffer serious injuries which required hospital

  treatment.

         DONE and ORDERED in chambers at West Palm Beach, Palm, Beach County, in the

  Southern District of Florida, this 16th day of August, 2021.




                                                                 WILLIAM MATTHEWMAN
                                                                 United States Magistrate Judge




                                                  7
